IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tina Duhigg,                         :
                 Petitioner          :
                                     :   No. 412 C.D. 2017
           v.                        :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                 Respondent          :



                                  ORDER


           AND NOW, this 20th day of March, 2018, it is ORDERED that the
above-captioned opinion filed December 13, 2017, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                   ________________________________
                                   PATRICIA A. McCULLOUGH, Judge